DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicant argues that Lin does not disclose a first neural network that processes an input that includes both (1) a sequence of video frames and (2) at least one optical flow. Examiner respectfully disagrees. Lin teaches, in paragraph 32, the patch matcher 116 is also configured to match patches of the digital images 114 to retarget images (e.g., cropping, zooming, scaling), predict optical flow between two different images (e.g., video frames), predict a future frame of a video, and so on. In other words, a future video frame of a video is predicted using a past video frame using the optical flow between the two frames. The method is done by utilizing offset prediction neural network.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al. (U.S. Patent Publication No. 20190114818) hereinafter referred to as Lin.

Regarding Claim 1, Lin discloses a computer-implemented method for generating a predicted video frame in a sequence of video frames, the method comprising:
receiving an input that includes the sequence of video frames and at least one optical flow (e.g. the patch matcher 116 is also configured to match patches of the digital images 114 to retarget images (e.g., cropping, zooming, scaling), predict optical flow between two different images (e.g., video frames), predict a future frame of a video, and so on; paragraph 32. This displacement map is formed of offset vectors that represent a displacement of image pixels of the digital image as it is input to different locations for performing the image editing operation; paragraph 3), wherein each optical flow maps pixels from a particular video frame to motion vectors that identify corresponding pixels in a corresponding video frame in the sequence of video frames (e.g. the offset application module 138 maps a pixel value of the input-image pixel represented by the vector to a pixel of an output image that corresponds to the vector; paragraph 37);
processing the input by layers of a first neural network to generate a set of parameters that include a displacement vector and at least one convolution kernel for each pixel of a plurality of pixels in the predicted video frame (e.g. the training manager module 130 generates the fully convolutional offset prediction neural network 504 based on a differentiable patch matching kernel; paragraph 64); and
generating the predicted video frame based on the set of parameters (e.g. the offset application module 138 produces output digital image 412 by mapping values of pixels of the input digital image 402 to the pixels affected by the image editing operation and according to the offset prediction 408--specifically according to the affected-pixel offset prediction 410; paragraph 58).

Regarding Claim 2, Lin discloses the method of claim 1, wherein generating the predicted video frame comprises, for each pixel of the plurality of pixels in the predicted video frame:
identifying a patch of pixels in a previous video frame in the sequence of video frames based on the displacement vector for the pixel (e.g. the offset application module 138 matches patches of the input digital image 402 to the affected pixels to modify the values of those pixels based on the offset vectors included in the offset prediction 408; paragraph 58); and
applying a convolution operation to the patch of pixels utilizing the at least one convolution kernel (e.g. the training manager module 130 generates the fully convolutional offset prediction neural network 504 based on a differentiable patch matching kernel; paragraph 64).

Regarding Claim 3, Lin discloses the method of claim 2, wherein the at least one convolution kernel includes a two-dimensional convolution kernel (e.g. in discussing an example sampling kernel, the term o.sub.i,j represents an offset of an image pixel located at x-coordinate i and y-coordinate j; paragraph 70).

Regarding Claim 4, Lin discloses the method of claim 2, wherein the at least one convolution kernel includes a first one-dimensional convolution kernel associated with a horizontal dimension and a second one-dimensional convolution kernel associated with a vertical dimension (e.g. in discussing an example sampling kernel, the term o.sub.i,j represents an offset of an image pixel located at x-coordinate i and y-coordinate j; paragraph 70).

Regarding Claim 5, Lin discloses the method of claim 4, wherein the convolution operation includes generating a two-dimensional convolution kernel based on the first one-dimensional convolution kernel and the second one-dimensional convolution kernel .

Regarding Claim 6, Lin discloses the method of claim 1, further comprising:
receiving the sequence of video frames (e.g. the patch matcher 116 is also configured to match patches of the digital images 114 to retarget images (e.g., cropping, zooming, scaling), predict optical flow between two different images (e.g., video frames), predict a future frame of a video, and so on; paragraph 32); and
processing the sequence of video frames by layers of a second neural network to generate the at least one optical flow (e.g. paragraph 17 teaches a technique for predicting patch displacement maps using a neural network. A digital image is received relative to which an image editing operation (e.g. an optical flow between two different images) is to be performed).

Regarding Claim 10, Lin discloses the method of claim 1, wherein the first neural network is trained, at least in part, based on a loss function that includes a perceptual loss component and a style loss component (e.g. the training manager module 130 compares the ground truth patches to the hole-filling content (or content of the affected pixels for other operations) based on an l.sub.1 loss. By way of example, this loss may correspond to an l.sub.1 distance computed based on the H.times.W.times.7.times.7 patches of the original training images and H.times.W.times.7.times.7 patches extracted from the output images that result from the offset predictions; paragraph 67).

Regarding Claim 11, claim 11 is rejected for the same reasons set forth in the rejection of claim 1.



Regarding Claim 13, claim 13 is rejected for the same reasons set forth in the rejection of claim 3. 

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 4. 

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 6.

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 7.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 20, claim 20 is rejected for the same reasons set forth in the rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin; in view of Boesch et al. (U.S. Patent Publication No. 20180189424) hereinafter referred to as Boesch.

Regarding Claim 7, Lin fails to explicitly disclose the method of claim 1, wherein the first neural network includes an encoder section that includes a plurality of stages and a decoder section that includes a plurality of stages, and wherein each stage in the plurality of stages of the encoder section includes one or more convolution layers and a down-sampling layer and each stage in the plurality of stages of the decoder section includes a convolution layer and an up-sampling layer.
However, Boesch teaches wherein the first neural network includes an encoder section that includes a plurality of stages and a decoder section that includes a plurality of stages, and wherein each stage in the plurality of stages of the encoder section includes one or more convolution layers and a down-sampling layer and each stage in the plurality of stages of the decoder section includes a convolution layer and an up-sampling layer (e.g. a first processing module 410 is an MPEG/JPEG processing module 410a arranged to perform certain video (i.e., MPEG) processing and certain image (i.e., JPEG) .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lin’s invention of predicting patch displacement maps using a neural network to include Boesch’s tool to create a reconfigurable interconnect framework, because it provides sufficient bandwidth, sufficient power, and sufficient computing resources to provide acceptable results. Such results are in part due to an improved efficiency achieved with a hierarchical memory system and efficient reuse of local data.

Regarding Claim 8, Lin fails to explicitly disclose the method of claim 7, wherein each stage in the plurality of stages of the decoder section also includes a deconvolution layer, and wherein an output of each stage in the plurality of stages of the decoder section concatenates a feature map generated by the up-sampling layer to a feature map generated by the deconvolution layer. 
However, Boesch teaches wherein each stage in the plurality of stages of the decoder section also includes a deconvolution layer, and wherein an output of each stage in the plurality of stages of the decoder section concatenates a feature map generated by the up-sampling layer to a feature map generated by the deconvolution layer (e.g. after processing in the ReLU layer, data in the normalized output map may be averaged in order to predict whether or not the feature of interest characterized by the kernel is found or is not found in the unknown image; paragraph 47). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lin’s invention of predicting patch displacement maps using a neural network to include Boesch’s tool to create a reconfigurable interconnect framework, because it provides sufficient bandwidth, sufficient power, and 

Regarding Claim 9, Lin discloses the method of claim 8, wherein an input of each stage in the plurality of stages of the decoder section concatenates a feature map generated by the down-sampling layer of a corresponding stage of the encoder section to the output of a previous stage of the decoder section (e.g. the training manager module 130 is configured to deploy a back-propagation algorithm to train the fully convolutional offset prediction neural network 504; paragraph 68).

Regarding Claim 16, Lin fails to explicitly disclose the system of claim 15, wherein the at least one parallel processing unit includes a first parallel processing unit configured to implement the first neural network and a second parallel processing unit configured to implement the second neural network.
However, Boesch teaches wherein the at least one parallel processing unit includes a first parallel processing unit configured to implement the first neural network and a second parallel processing unit configured to implement the second neural network (e.g. DSPs 138 can operate concurrently (e.g., in parallel) with the operations of CAs in the CAF 400 and concurrently (e.g., in parallel) with data transfers, which may be synchronized by way of interrupts, mailboxes, or some other synchronization mechanism for concurrent execution; paragraph 144). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lin’s invention of predicting patch displacement maps using a neural network to include Boesch’s tool to create a reconfigurable interconnect framework, because it provides sufficient bandwidth, sufficient power, and 

Regarding Claim 17, Lin fails to explicitly disclose the system of claim 11, wherein the at least one parallel processing unit includes a first parallel processing unit coupled to a second parallel processing unit via a high-speed interconnect. 
However, Boesch teaches wherein the at least one parallel processing unit includes a first parallel processing unit coupled to a second parallel processing unit via a high-speed interconnect (e.g. the CAF 400 includes a reconfigurable dataflow accelerator fabric connecting high-speed camera interfaces with any one or more of sensor processing pipelines, croppers, color converters, feature detectors, video encoders, eight channel digital microphone interface, streaming DMAs and a plurality of convolution accelerators; paragraph 147). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lin’s invention of predicting patch displacement maps using a neural network to include Boesch’s tool to create a reconfigurable interconnect framework, because it provides sufficient bandwidth, sufficient power, and sufficient computing resources to provide acceptable results. Such results are in part due to an improved efficiency achieved with a hierarchical memory system and efficient reuse of local data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423